Citation Nr: 1227891	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate condition, including as due to exposure to herbicides and as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, including as due to exposure to herbicides and as secondary to service-connected diabetes mellitus and PTSD.  

3.  Entitlement to service connection for arthritis, including as due to exposure to herbicides and as secondary to service-connected diabetes mellitus and PTSD. 

4.  Entitlement to service connection for prostate stones, including as due to exposure to herbicides and as secondary to service-connected diabetes mellitus and PTSD.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the above claims.   

In August 2009, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   

In November 2009 and March 2011, the Board remanded the current issues for additional development. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a prostate condition, hypertension, arthritis, and prostate stones.  

In its March 2011 remand, the Board instructed that new VA medical opinions regarding the nature and etiology of the Veteran's claimed disabilities should be provided because opinions provided following the prior remand were inadequate.  

In addition, the record on Virtual VA, a database containing a paperless version of the Veteran's claims folder, includes a June 2011 VA examination which includes pertinent evidence but has not been addressed in a supplemental statement of the case (SSOC).  Because the claim is being remanded for other reasons, those records must be reviewed and addressed in an SSOC.  38 C.F.R. § 19.31 (2011). 

The March 2011 Board remand instructed that the examiner was to provide an opinion as to whether the claimed hypertension and arthritis are related to service, whether the Veteran's service-connected PTSD caused or aggravated his hypertension and arthritis, and to discuss the March 2009 VA treatment record and newspaper article of record noting that a PTSD can affect the whole body.  Additionally, an examiner was to provide an opinion as to whether his prostate condition and prostate stones are related to service, whether the Veteran's service-connected PTSD or diabetes mellitus caused or aggravated his prostate condition and prostate stones.   

Unfortunately, the opinions obtained subsequent to the March 2011 remand are still inadequate.  

In an April 15, 2011 medical opinion, the examiner who conducted the December 2009 VA examination provided a negative opinion regarding the rheumatoid arthritis and hypertension, but did not include any discussion of the March 2009 VA treatment record report which referred to the effect of PTSD "on the whole body."  

In an April 28, 2011, addendum, the examiner offered a negative opinion regarding the prostate stones.  The examiner observed that the prostate stones are usually caused by urinary tract infections (UTI); however, the Veteran's last documented UTI preceded the diagnosis of diabetes mellitus.  The Board finds the opinion is inadequate because while it appears that the opinion was based on the examiner's notation that the Veteran's last UTI preceded his diagnosis of diabetes mellitus, there is evidence dated in June 2011 that the Veteran continued to have UTI after he was diagnosis with diabetes mellitus.  See June 2011 VA examination.  

The June 2011 VA diabetes mellitus examination included in the Virtual VA file included notations that the Veteran suffered hypertension and recurrent UTI as a result of the diabetes mellitus.  That examination noted that diabetes mellitus was not an independent risk factor for the development of hypertension, but did not include any comment as to aggravation.  

Where the remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  New medical examinations and opinions are required prior to appellate review.  See Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.159(c)(4). 

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any recent VA treatment records beginning February 2012.  

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed arthritis, hypertension, prostate condition and prostate stones.  

The entire claims file (i.e. both the paper claims file and medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, the June 2011 VA examination and any additional treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  A detailed rationale for each and every medical opinion must be provided. 

Any necessary testing should be conducted.  

Based on the examination and review of the record, the examiner is to provide the following opinions:  

(a) Is it at least as likely as not that the Veteran's arthritis is related to service, including recognized herbicide/Agent Orange exposure.  

(b) If the answer to (a) is no, is it at least as likely as not that the Veteran's arthritis is caused or aggravated by his service-connected diabetes mellitus or PTSD.  In providing this opinion the examiner must specifically discuss the March 2009 VA treatment note and newspaper article of record.  

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of arthritis disability (i.e., a baseline) before the onset of the aggravation. 

(c) Is it at least as likely as not that the Veteran's hypertension is related to service, including recognized herbicide/Agent Orange exposure.   

(d) if the answer to (c) is no, is it at least as likely as not that the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus or PTSD.  In providing this opinion the examiner must specifically discuss the March 2009 VA treatment note and newspaper article.  

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

(e) Is it at least as likely as not that any currently diagnosed prostate condition, to include BPH and prostate stones, is related to service, including recognized herbicide/Agent Orange exposure.  

(f) if the answer to (e) is no, is it at least as likely as not that the Veteran's prostate condition is caused or aggravated by his service-connected diabetes mellitus or PTSD.  In providing this opinion the examiner must specifically discuss the March 2009 VA treatment note and newspaper article of record and the significance, if any, of the relationship between UTIs, prostate stones and diabetes mellitus.  

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of prostate disability (i.e., a baseline) before the onset of the aggravation. 

If any of the examiners feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated, and the AMC/RO should include a discussion of the June 2011 VA examination and any additional VA treatment records contained in the Virtual VA file.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


